DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert et al. (US 2008/0254434 A1) in view of Mohler et al. (US 2006/0068368 A1) and Bagley et al. (US 2005/0102322 A1).
For claim 1, Calvert et al. teaches a method comprising: establishing, by one or more processors, a shareable content object (SCO) in accordance with a shareable content object reference model (SCORM) to provide content to one or more users [SCO, 0046; used to share content to users, 0008-0010: Calvert]; receiving, by the one or more processors, from the SCO a call to a function of an application programming interface (API) to request information about the one or more users, the call referencing a name of a data model element [request on interface about user, to present them with proper information, 0035; process of requested data elements passed SCO call through the API pertaining to elements related to users, 0050-0052: Calvert], ignoring, by the one or more processors, an error code with respect to the data model element being undefined by SCORM [SCO can decide for ACORM conformation, to handle errors codes in various ways when encountered, thus being able to handle ignoring of undefined codes, 0051: Calvert], but does not teach wherein the data model element identifies the information requested about the one or more users and wherein the data model element is undefined by the SCORM; and providing, by the one or more processors in response to the call, the information about the one or more users identified by the data model element to the SCO, the SCO tailoring the content to the one or more users based at least on the information.
Mohler et al. teaches wherein the data model element identifies the information requested about the one or more users and wherein the data model element is undefined by the SCORM [call request to an API for user information that was undefined to the content model, 0102; conversion to SCORM compliance, 0038: Mohler]; and providing, by the one or more processors in response to the call, the information about the one or more users identified by the data model element to the SCO [information about the user used for content management of objects, 0103-0104, Figures 2-3: Mohler].
Bagley et al. teaches the SCO tailoring the content to the one or more users based at least on the information [custom parsers for SCO defined by SCORM based on user type, 0042-0043: Bagley].
Calvert et al. (US 2008/0254434 A1), Mohler et al. (US 2006/0068368 A1) and Bagley et al. (US 2005/0102322 A1) are analogous art because they are from the same field of learning management system.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the learning management system with shareable content as described by Calvert et al. with calling data model element as taught by Mohler et al. and customizing content as taught by Bagley et al. 
The motivation for doing so would be for a personalized learning system that are “configurable learning objects” [0005: Mohler].
Therefore, it would have been obvious to combine Calvert et al. (US 2008/0254434 A1) with Mohler et al. (US 2006/0068368 A1) and Bagley et al. (US 2005/0102322 A1) for identifying elements. 
For claim 2, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, further comprising storing, by the one or more processors, the information about the one or more users with respect to the content [storing user information in relation to content, 0035: Calvert].
For claim 3, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, further comprising establishing, by the one or more processors, a learning management system (LMS) configured to be SCORM compliant [SCORM compliant LMS: 0045: Calvert].
For claim 4, Calvert et al. and Mohler et al. teaches:
	The method of claim 3, further comprising establishing, by the one or more processors, an instance of the API comprising the function to be called by the SCO during runtime to access the data model element via the LMS [API instance by the SCO to access data, 0051: Calvert].
For claim 5, Calvert et al. and Mohler et al. teaches:
	The method of claim 3, further comprising establishing, by the one or more processors, the LMS supporting the data model element undefined by the SCORM [undefined student exam information used for learning management system, 0102: Mohler].
For claim 6, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, further comprising tailoring, by the SCO, the content based at least on the information about the one or more users [customized training provided based on each user, 0136: Mohler].
For claim 7, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, wherein the information about the one or more user comprises theme information and wherein the theme information is used by the SCO to tailor the content for the one or more users [personalized content provided from information for each user, 0136-0137: Mohler].
For claim 8, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, wherein the information about the one or more user comprises training information about the one or more users and wherein the training information is used by the SCO to tailor the content for the one or more users [customized training provided based on each user, 0136: Mohler].
For claim 9, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, further comprising serializing, by the one or more processors, the information about the one or more users provided to the SCO in response to the call [linear ordering of response and data for user, 0042: Calvert].
For claim 10, Calvert et al. and Mohler et al. teaches:
	The method of claim 1, wherein the SCO is configured to customize the content provided to the one or more users based at least on the information about the one or more users identified by the data model element [customized content based on each user, 0136: Mohler].
Claim 11 is a system of the method taught by claim 1.  Calvert et al. and Mohler et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 12 is a system of the method taught by claim 2.  Calvert et al. and Mohler et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 13 is a system of the method taught by claim 3.  Calvert et al. and Mohler et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 14 is a system of the method taught by claim 4.  Calvert et al. and Mohler et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 15 is a system of the method taught by claim 5.  Calvert et al. and Mohler et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 16 is a system of the method taught by claim 6.  Calvert et al. and Mohler et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 17 is a system of the method taught by claim 7.  Calvert et al. and Mohler et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 18 is a system of the method taught by claim 8.  Calvert et al. and Mohler et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 19 is a system of the method taught by claim 9.  Calvert et al. and Mohler et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 20 is a system of the method taught by claim 10.  Calvert et al. and Mohler et al. teaches the limitations of claim 10 for the reasons stated above.
Response to Arguments
Applicant's arguments and amendments filed July 13, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument and the new rejection is referenced in detail above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161  
                                                                                                                                                                                                      8/26/2022